Citation Nr: 1810040	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-01 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1990 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in November 2016, when it was remanded for additional development, which has been completed.


FINDINGS OF FACT

1.  Right knee patellofemoral syndrome did not have onset during service or within the initial year after separation and is not otherwise related to service.  

2.  Left knee patellofemoral syndrome and degenerative meniscus tear did not have onset during service or within the initial year after separation and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1133, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1133, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Bilateral Knees

The Veteran asserts that he had problems with his knees during service secondary to running and other physical activities.  He indicates that he has had pain in both knees since separation from service.  

A December 1991 service treatment record (STR) shows that the Veteran complained of left knee pain for 5 days.  He was diagnosed with knee strain.  A January 1992 STR shows a diagnosis of iliotibial band syndrome.  A May 1992 STR shows that the Veteran complained of left knee pain for 3 days.  He reported injuring his knee 5 months ago and it cleared up.  He was diagnosed with knee strain.  An August 1992 STR shows that the Veteran complained of right knee pain for one day due to twisting his right knee playing football.  He was diagnosed with LCL strain with contusion.  A January 1993 STR shows that he complained of right knee pain.  No history of direct trauma was noted, but he ran 4 miles.  He was diagnosed with right knee stress-related pain/inflammation.  A January 1993 separation exam shows that he reported having had swollen knees and cramps after running.  He reported never having arthritis.  

A May 2006 post-service private treatment record from Dr. Hartsfield shows that the Veteran presented with a several-month history of left knee pain.  The Veteran reported that in September 2005 his knee began to feel loose.  It was noted that an MRI obtained in April 2006 showed degenerative medial meniscus tear.  Dr. Hartsfield diagnosed medial meniscus tear and exogenous obesity.  The Veteran saw Dr. Hartsfield again one year later in June 2007.  He was diagnosed with likely medial meniscus tear.

The Veteran was afforded a VA examination in October 2010.  The examiner diagnosed bilateral patellofemoral pain syndrome and left knee degenerative tear of medial meniscus.  The examiner opined that patellofemoral pain syndrome in the bilateral knees is not related to service and is most likely due to severe overuse (overload) as evidenced by the Veteran's overweight status.  Further, the examiner opined that the left knee degenerative tear of medial meniscus documented in 2006 appeared to be sequelae of the overload issue.  The examiner stated that stress reaction documented by the 2006 MRI suggests that the lesion occurred close to that time rather than during service.  The examiner indicated that bilateral knee pain is not caused by or a result of active duty service.  

In December 2016, the Veteran was afforded a VA examination.  The examiner diagnosed right knee patellofemoral syndrome.  Further, the examiner opined that his current right knee diagnosis is less likely than not related to right knee strain in service, to include a history of physical training and running, because while knee strain is a transient inflammation involving muscles and ligaments that resolve with symptomatic treatment, patellofemoral syndrome is pain originating from contact of the posterior surface of patella with femur due to overuse and/or overload on the patellofemoral grove due to markedly elevated BMI (52.5).  In addition, the examiner noted that there was a temporal gap of 18 years between the diagnosis of right knee strain and diagnosis of patellofemoral syndrome, and the record is silent regarding consults and treatment for right knee between 1993 and 2009.  

The examiner also diagnosed left knee degenerative meniscus tear and patellofemoral syndrome.  The examiner opined that the Veteran's current left knee condition is less likely than not related to left knee strain and iliotibial band syndrome in service, to include a history of physical training and running, because while knee strain is a transient inflammation involving muscles and ligaments that resolves with symptomatic treatment and iliotibial band syndrome is a transient inflammation involving fibrous tissue that runs down the outside of the thigh, meniscus tear is a mechanical disruption involving the meniscus due to degenerative changes and patellofemoral syndrome is pain originating from contact posterior surface of the patella with femur due to overuse and/or overload on the patellofemoral groove due to markedly elevated BMI (52.5).  The examiner noted that each condition involves a different anatomical structure and one is not the cause of the other.  Further, the examiner noted that there was a temporal gap of 15 years between diagnosis of left knee strain/iliotibial band syndrome and diagnosis of left knee degenerative meniscus tear in 2006 and 19 years to that of the patellofemoral syndrome diagnosis.  In addition, the examiner noted that the record was silent regarding consults and treatment for the left knee between 1992 and 2005.

Great probative value is assigned to the December 2016 VA examiner's opinion, because she thoroughly considered the Veteran's medical history and current diagnoses of right knee patellofemoral syndrome and left knee degenerative meniscus tear and patellofemoral syndrome.  While the Veteran is competent to relate lay observable symptoms, such as bilateral knee pain, he is not competent to establish causal relationship between his current bilateral knee disabilities and service, as to do so requires some level of medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Finally, there is no indication that arthritis of the right or left knee manifested within the first post service year or during service to a sufficient degree to identify the disease entity, nor is there any competent and credible evidence of continuity of symptomatology for reasons outlined above.  38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, presumptive service connection and service connection based on continuity of symptomatology are not applicable to this Veteran's case.

In summary, the preponderance of the probative evidence indicates that right knee patellofemoral syndrome and left knee degenerative meniscus tear and patellofemoral syndrome were not shown in service or for many years thereafter, and are not related to service.  Accordingly, service connection is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


